— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 1975, which disqualified claimant from receiving benefits on the ground he voluntarily left his employment without good cause. The board found that claimant, a shipping clerk supervisor, resigned his employment because he failed to receive a raise which he had been seeking for two years. It further found that claimant had never been promised a. raise, nor did he have a firm job prospect when he left his employment. An examination of the record establishes that there is substantial evidence to sustain the board’s determination that claimant left his employment without good cause. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.